DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following claims as noted below: 
Regarding claim 3, please delete ALL, and replace with the following:
3. 	The coil component as claimed in claim 1, wherein the first magnetic gap is formed at an intermediate position of the winding core part in the axial direction.

Regarding claim 4, please delete ALL, and replace with the following:
4. 	The coil component as claimed in claim 1, further comprising a non-magnetic material used to fill the first magnetic gap.

Regarding claim 6, please delete ALL, and replace with the following:
6. 	The coil component as claimed in claim 1, wherein the winding core part divided by the gap have shapes fitted to each other.

Election/Restrictions
Claims 1, 3-6 and 9-14 allowable. The restriction requirement species 1-9, as set forth in the Office action mailed on 02/24/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2-9 are withdrawn.  Claims5-6, directed to species 2-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1, 3-6 and 9-14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a plate-like core fixed to the first and second flange parts; a first terminal electrode provided on the first flange part; a second terminal electrode provided on the second flange part; and
a wire wound around the winding core part and having one end connected to the first terminal electrode and other end connected to the second terminal electrode, wherein a first magnetic gap is formed in a magnetic path passing between the first and second flange parts through the winding core part, wherein the first magnetic gap is a gap that divides the winding core part in the axial direction, wherein a second magnetic gap is formed between the first and second flange parts and the plate-like core, and wherein the first magnetic gap is made larger in size than the second magnetic gap as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the first winding core part and the second winding core part face each other to form a first magnetic gap,
a third magnetic block fixed to the first and second flange parts, wherein a second magnetic gap is formed between the third magnetic block and the first flange part, and wherein a third magnetic gap is formed between the third magnetic block and the second flange part; and a first wire wound around the first and second winding core parts, wherein the first magnetic gap is greater in width than each of the second and third magnetic gaps. as claimed in combination with the remaining limitations of independent claim 11.
Claims 3-6, 9-10 and 12-14 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 11.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837